UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:05-CR-498-T-17AEP
ROBERT M. MORRISON.

 

ORDER
This cause is before the Court on:
Dkt. 959 Motion to Reduce Sentence Pursuant to First Step Act
Dkt. 960 Supplement
Dkt. 965 First Step Memorandum
Dkt. 967 Notice of Federal Defender

Dkt. 968 Response in Opposition -

Defendant Robert M. Morrison, pro se, moves for a reduction in sentence
pursuant to the First Step Act of 2018.

Defendant Morrison entered into a Plea Agreement, pleading guilty to
Count 1 of the Superseding Indictment. (Dkt. 478). The Government filed an Information
and Notice of Prior Convictions. (Dkt. 479).

Defendant Morrison was sentenced on Count 1 on March 6, 2007 to
a term of imprisonment of 262 months, a term of supervised release of 60 months;

fine waived, and a special assessment fee of $100.00.

In Count 1 of the Superseding Indictment, Defendant Morrison is charged
with conspiracy to distribute and to possess with intent to distribute 5 kilograms or
more of a mixture or substance containing a detectable amount of cocaine, in violation
of 21 U.S.C. Secs. 846 and 841(b)(1)(A)(ii).

In the First Step Memorandum, the U.S. Probation Office indicates that
Defendant Morrison is not eligible for a sentence reduction under the First Step

Act because the offense of conviction is not a “covered offense.”

The Federal Defender notified Defendant Morrison that because the

statutory penalties for the offense of conviction were not modified by Sections
2 or 3 of the Fair Sentencing Act (affecting crack cocaine offenses), the Federal
Defender could not in good faith argue that Defendant Morrison is eligible for
relief under Section 404 of First Step Act.

After consideration, the Court denies Defendant Morrison’s Motion to

Reduce Sentence Pursuant to the First Step Act. Accordingly, itis

ORDERED that pro se Defendant Robert M. Morrison's Motion
to Reduce Sentence Pursuant to the First Step Act (Dkt. 959) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on hie SO

day of November, 2019.

7 LF —_—Z, wl >

{ pk E] se, AA EVICH
—— United States District Juage

All parties and counsel of record

 

 

 
     

Copies to:

Pro Se Defendant:
Robert M. Morrison

48389-018

COLEMAN LOW

FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels

P. O. Box 1031

Coleman, FL 33521
